Citation Nr: 1749782	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-38 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 2006 to March 2009. She was also a member of the Army National Guard with an initial period of active duty for training (ACDUTRA) from August 1982 to December 1982.  The Veteran had numerous additional periods of ACDUTRA as well as inactive duty for training (INACDUTRA) prior to being called up to active service in April 2006.  She retired from the Army National Guard following her period of active duty service. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned at an August 2012 hearing conducted at the RO.  A transcript of the hearing has been associated with the record. 

The Board in a February 2015 decision denied the Veteran's claim for service connection for residuals of TBI.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and by an October 2015 Joint Motion for Partial Remand (Joint Motion) by the parties approved by an October 2015 Court Order, that portion of the Board's February 2015 decision denying service connection for residuals of TBI was vacated and the issue was remanded for action consistent with the Joint Motion.  As a result, in December 2015, the Board remanded the appeal for further development.  After obtaining further records and a VA examination, the Board again remanded in April 2017 in order to obtain an addendum VA opinion.

Although the Board sincerely regrets the additional delay, a remand is again necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the April 2017 remand directives, the AOJ obtained an addendum VA medical opinion regarding the Veteran's claim.  Unfortunately, as will be explained below, the VA examiner's opinion is inadequate in addressing the claim.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, an opinion which relies on an inaccurate factual premise is of little probative weight.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  Therefore, a remand is necessary in order to obtain a new opinion that is adequate for adjudication purposes. 

Additionally, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2015, the Board remanded the Veteran's claim to provide the Veteran with a VA examination to determine whether or not she experienced residuals of a possible in-service TBI, resulting either from a December 2004 fall in training when she allegedly hit her head, or during any other incident alleged by the Veteran, to include reportedly being knocked off of a chair as a result of a mortar explosion while serving in Iraq.  The examiner was asked to carefully review the record and discuss whether the Veteran experienced any TBI residuals during the pendency of the claim, other than any characterized by migraine headaches or a psychiatric disability, as the Veteran was already service connected for those conditions. 

In a May 2016 report, the VA examiner concluded that, because he could find no objective evidence of a head injury in service, the Veteran less likely than not had a TBI as a result of her military service.  In essence, the examiner concluded that because there was no record of an in-service injury, service connection was not warranted.  The Board found that opinion was inadequate because an examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Therefore the Board ordered an addendum to the opinion by the May 2016 examiner, one that considered the Veteran's statements, was necessary to decide the claim.

Unfortunately, the resulting April 2017 addendum medical opinion dismissed the Veteran's claim of an in-service head injury, stating that there was "no definitive objective evidence to support the Veteran's claim of a head injury" and noted that her head injury was "self reported ... with no documentation to support this claim."  This opinion failed to address the January 2009 statement of a co-service member, submitted in March 2009, which described the Veteran falling "backward off the platform approximately 13 to 15 feet, when she hit the ground head first... [the Veteran] was knocked unconscious for 3 to 5 minutes."  Because the examiner was clearly relying on an inaccurate factual premise when he concluded that there was no documentation to support the Veteran's claim of a head injury, his opinion is of little probative weight and not sufficient to fairly decide the Veteran's claim.  

In both his May 2016 report and April 2017 addendum, the examiner suggested a repeat TBI evaluation by a neurology examiner and a psychiatric examination should be considered to further clarify or assess the Veteran's claim.  This suggestion was seconded by the Veteran's representative in an August 2017 brief.  In light of the above suggestion and request, the Board will forego ordering a new addendum opinion and will order these examinations.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations for TBI and an acquired psychiatric disorder with an appropriate medical professional.  To avoid the appearance of any bias, an examiner who has not previously examined the Veteran should be used, if one is available. 

The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the medical professional designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies, to include any appropriate neurological testing, should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to carefully review the record, including service treatment records, the records of an August 2008 service medical board report and a September 2009 service Physical Evaluation Board report, previous VA examinations, post-service VA and private treatment and examination records, past statements and testimony by the Veteran, the Veteran's current assertions, and two lay statements by co-service members submitted in March 2009.

The examiner is asked to address whether, during the pendency of the appeal, the Veteran has experienced any symptoms which are indicative of a TBI, excluding migraine headaches and a psychiatric disability for which she is already service-connected. 

For any TBI residuals found to have been present during the pendency of the claim, the examiner should provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that the TBI residuals developed in service or are otherwise causally related to service, to include a possible fall in training in December 2004 when she reportedly hit her head and lost consciousness, or during any other incident alleged by the Veteran, including of her reportedly being knocked from her chair and striking her head and then feeling dizzy but not losing consciousness, as a result of a mortar explosion while stationed in Iraq.

The examination report should include a complete and detailed rationale for all opinions expressed.  Any opinion must discuss relevant lay statements as well as other medical evidence. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's appeal should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

